DETAILED ACTION
This Office action is in response to the application filed on July 27, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021, 11/24/2021, 12/23/2021, 04/21/2022, 07/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on July 27, 2021.  These drawings are accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding to claim 2, it is not clear “wherein the two ends of the first switch component in each phase of the output end of the power converter are connected in parallel to the passive component” since claim 1 requires a very specific connection between the first switch and the passive component, it is not clear if the claim is referring to the same passive component of claim 1 or if the first switch of each phase is connected to their respective passive component. In view of compact prosecution, the Examiner will interpret the claim limitation as “wherein the two ends of the first switch component in each phase of the output end of the power converter are connected in parallel to a respective passive component”. 

Regarding to claim 3, it is not clear “wherein two ends of the second switch component in at least one phase of the output end of the power converter are connected in parallel to the passive component” since claim 1 requires a very specific connection between the first switch and the passive component, it is not clear if the claim is referring to the same passive component of claim 1 or if the second switch is connected to its respective passive component. In view of compact prosecution, the Examiner will interpret the claim limitation as “wherein two ends of the second switch component in at least one phase of the output end of the power converter are connected in parallel to a respective passive component”.

Regarding to claim 4, it is not clear “wherein the two ends of the second switch component in each phase of the output end of the power converter are connected in parallel to the passive component” since claim 1 requires a very specific connection between the first switch and the passive component, it is not clear if the claim is referring to the same passive component of claim 1 or if the second switch of each phase is connected to their respective passive component. In view of compact prosecution, the Examiner will interpret the claim limitation as “wherein the two ends of the second switch component in each phase of the output end of the power converter are connected in parallel to a respective passive component”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOSOKAWA (U.S. Pub. No. 2018/0309387 A1).

In re claim 8, HOSOKAWA discloses (Fig. 1) a power supply system (1) for resolving common-mode voltage interference, the power supply system comprising: 
a power converter (inverter 11); 
a switch mechanism (comprising switches RCU1-RCW2); and 
a device (Load 5), 
wherein: 
each phase of an output end of the power converter is connected to a downstream circuit (utility grid 4) by using the switch mechanism (the outputs of inverter 11 is connected to the utility grid 4 through switches RCU1-RCW2); 
the power converter is configured to perform electric energy conversion (Para. 0025); and 
the switch mechanism comprises a first switch component and a second switch component that are connected in series (the switch mechanism comprises 3 arrangements of two switches connected in series, See Fig. 1).

In re claim 9, HOSOKAWA discloses (Fig. 1) wherein the power supply system is a three-phase power supply system or a single-phase power supply system (Para. 0025).

In re claim 10, HOSOKAWA discloses (Fig. 1) wherein the power converter is an inverter (inverter 11), and the downstream circuit is an alternating current power network or an alternating current load (the downstream circuit is the utility power grid 4, Para. 0025); and wherein the inverter is configured to convert a direct current at an input end of the inverter into an alternating current and supply the alternating current to the downstream circuit (Para. 0026).

In re claim 11, HOSOKAWA discloses (FIG. 1) a photovoltaic circuit (photovoltaic generators 21(2)), wherein: the input end of the inverter (11) is connected to the photovoltaic circuit (inputs of inverter 11 are connected to photovoltaic generators 21(2)); and the photovoltaic circuit is configured to convert solar energy into a direct current (photovoltaic generators 21(2) provide DC power to inverter 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over HOSOKAWA (U.S. Pub. No. 2018/0309387 A1) in view of SON (U.S. Pub. No. 2018/0254624 A1).

In re claim 1, HOSOKAWA (Fig. 1) discloses a device (1) for resolving common-mode voltage interference, applied to a power supply system (10), wherein the power supply system comprises a power converter (inverter 11) and a switch mechanism (comprising switches RCU1-RCW2), each phase of an output end of the power converter is connected to a downstream circuit (utility grid 4) by using the switch mechanism (the outputs of inverter 11 is connected to the utility grid 4 through switches RCU1-RCW2), the power converter is configured to perform electric energy conversion (Para. 0025), and the switch mechanism comprises a first switch component (RCU1) and a second switch component (RCU2) that are connected in series, wherein the device comprises: 
a controller (controller 14); and 
wherein the controller is configured to: control the second switch component to be turned on; and when a voltage difference between the two ends of the first switch component is less than a preset voltage, control the first switch component to be turned on (Para. 0037-0045).
HOSOKAWA fails to disclose a passive component; wherein two ends of the first switch component in at least one phase of the output end of the power converter are connected in parallel to the passive component.
SON teaches a power converter system (Fig. 2), comprising a passive component (resistor 110); wherein two ends of the first switch component (relay 120) in at least one phase of the output end of the power converter are connected in parallel to the passive component (relay 120 is connected in parallel with resistor 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of HOSOKAWA to include a passive component; wherein two ends of the first switch component in at least one phase of the output end of the power converter are connected in parallel to the passive component, as disclosed in SON to prevent an inrush current during the initial charging (Para. 0003).

In re claim 3, HOSOKAWA fails to disclose wherein two ends of the second switch component in at least one phase of the output end of the power converter are connected in parallel to the passive component.
SON teaches a power converter system (Fig. 2), wherein two ends of a switch component (relay 120) in at least one phase of the output end of the power converter are connected in parallel to the passive component (relay 120 is connected in parallel with resistor 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of HOSOKAWA wherein two ends of a switch component in at least one phase of the output end of the power converter are connected in parallel to the passive component, as disclosed in SON to prevent an inrush current during the initial charging (Para. 0003).

In re claim 5, HOSOKAWA fails to disclose wherein the passive component comprises at least one of: an inductor, a resistor, a capacitor, or a diode.
SON teaches a power converter system (Fig. 2), wherein the passive component comprises at least one of: an inductor, a resistor, a capacitor, or a diode (the passive component is resistor 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of HOSOKAWA wherein the passive component comprises at least one of: an inductor, a resistor, a capacitor, or a diode, as disclosed in SON to prevent an inrush current during the initial charging (Para. 0003).

In re claim 6, HOSOKAWA discloses (Fig. 1) wherein the switch mechanism comprises one of: a relay, a contactor, a circuit breaker, an insulated gate bipolar transistor, or a metal- oxide semiconductor field-effect transistor (switches RCU1, RCS1 and RCW1 are relay switches).

In re claim 7, HOSOKAWA discloses (Fig. 1) a method for operating a device (1) for resolving common-mode voltage interference, the device is applied to a power supply system (10, the power supply system comprises a power converter (inverter 11) and a switch mechanism (comprising switches RCU1-RCW2), each phase of an output end of the power converter is connected to a downstream circuit (utility grid 4) by using the switch mechanism (the outputs of inverter 11 is connected to the utility grid 4 through switches RCU1-RCW2), the power converter is configured to perform electric energy conversion (Para. 0025), the switch mechanism comprises a first switch component (RCU1) and a second switch component (RCU2) that are connected in series, the device comprises a controller (controller 14), wherein the method comprises: 
controlling the second switch component to be turned on; and when a voltage difference between the two ends of the first switch component is less than a preset voltage, controlling the first switch component to be turned on (Para. 0037-0045).
HOSOKAWA fails to disclose a passive component; and two ends of the first switch component in at least one phase of the output end of the power converter are connected in parallel to the passive component.
SON teaches a power converter system (Fig. 2), comprising a passive component (resistor 110); and two ends of the first switch component (relay 120) in at least one phase of the output end of the power converter are connected in parallel to the passive component (relay 120 is connected in parallel with resistor 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of HOSOKAWA to include a passive component; and two ends of the first switch component in at least one phase of the output end of the power converter are connected in parallel to the passive component, as disclosed in SON to prevent an inrush current during the initial charging (Para. 0003).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over HOSOKAWA (U.S. Pub. No. 2018/0309387 A1) in view of Schultz (U.S. Pub. 2018/0233929 A1).

In re claim 12, HOSOKAWA discloses (Fig. 1) wherein the downstream circuit is an alternating current power network (the downstream circuit is the utility power grid 4, Para. 0025).
HOSOKAWA fails to disclose wherein the power converter is a rectifier; and wherein the rectifier is configured to rectify an alternating current at an input end of the rectifier into a direct current and supply the direct current to a direct current load.
Schultz teaches a power converter system (Fig. 1), wherein the power converter (20) is a rectifier (bidirectional converter 20 acts as a both, an inverter and a rectifier); and wherein the rectifier is configured to rectify an alternating current at an input end of the rectifier into a direct current and supply the direct current to a direct current load (battery 18, Para. 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of HOSOKAWA wherein the power converter is a rectifier; and wherein the rectifier is configured to rectify an alternating current at an input end of the rectifier into a direct current and supply the direct current to a direct current load, as disclosed in Schultz to develop a battery charging station that can use semiconductor switches having a voltage rating of 12, 24, or 48 V thereby reducing the cost and increasing the efficiency of the battery charging station (Para. 0013).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838